Title: To Thomas Jefferson from J. Phillipe Reibelt, 25 February 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Au Centre de la Praire des AvoyellesLe 25 fevr. 1808.
                  
                  Immortel Premier des hommes fideles aux principes Divines de Gouv. repres—que jamais aucun pouvoir du Monde n’eteindra dans mon Ame, mais que je craigns de voir bientot—par notre tout puissant Ennemi—effacè sur tout l’Univers.
                  1) J’ai souvent pris la Libertè, de Vous protester, que je ne veux çeder, a qui que çe soit pour l’intime Veneration et le sincere Attachement, dont je suis—avant de venir en çe pays penetrè pour Votre personne— O! que je puisse Vous voir encore une fois de face en face avant Notre Mort! J’entreprendrais a çet effet le Voyage, quelque penible, qu’il soit—et je dirais alors avec Melchesedech: Nunc dimittis servum tuum Domine.— Daignez—d’apres ces sentimens—juger Vous même, combien grandes devoit etre la satisfaction que me Causoit Votre Lettre du 11 Aout a.d. recue les premiers du Mois passè—apres ne plus avoir vû aucune signe de Vous depuis 10. Mois pendant lesquels Vos Ennemis—donc çeux de Vos amis—ont par tout repandiès la Nouvelle que j’etois disgraciè et abandonnè de Vous afin de me perdre dans l’opinion generale—(Mr. Sibley aux Natchitoches est particulierement de ce Nombre)— Il leur etoit facile de faire croire au public, que la Nomination du Gouverneur a la place de la 16me. Division de Notre territoire ne prouvoit rien de Contraire, puisqu’il n’y avoit dans toute çette Division pas un autre homme Capable a remplir les fonctions, et puisque les emollumens ne raporteroient jamais tant, qu’on pourroit y envoyer un Etranger, que Consequement le Gouv. n’avoit pas de Choix içi et que si çela n’etoit pas precisement le Cas, il m’auroit bien fait l’offre d’autres et de meilleures places de Juge, ou il avoit egalement nomès des etrangers en veritè moins instruits que Moi.
                  2) Quant a Moi, j’etois toujours persuadè, que c’est parceque Vous l’avez desirè, que le Gouverneur m’a offert çette place, çependant pour opposer a çes Calomniateurs un Argument omni exceptione Majus—j’ose Vous repeter l’instance, que je Vous ai deja—par le même Motif—adresseè dans mon avantderniere Lettre, savoir çelle: de me conferer la place de: Receiver of publ. Monies, for the Western District of the territ. of Orleans—qui est etablie par la sect. 10 de l’acte du Congress du 21 avril 1806— La situation de la prairie des Avoyelles, ou je reside etante pour le bureau de çes fonctions certainement la plus Centrale—ou de me conférer un autre, qui prouvera, plus en ma faveur— Je puis me flatter d’être par mes etudes et ma Vie practique en Europe, qualifiè a tout emplois, administratif, judiciaire et financier dans çe territoire—  Les services, que j’ai faits depuis l’age de 18 Ans—en Allemagne, france, Suisse—tous d’un rang distinguè–etoient bien plus importans et penibles, dont, qui que çe soit, est chargè dans notre territoire—p. E. j’etois a l’age de 20 Ans—apres avoir passè par un Examen—grand Baillif d’un pays de 56,000 Ames—et j’etois ensuite pour le même pays sous Commissaire Organisateur du Directoire francais—çertainement çes fonctions etoient aussi importantes, que çelles de Gouverneur de notre territoire—
                  3) Sans doute que la place de Juge d’une Division d’un Etat est comme Vous disez, plus honorable et plus propre a un homme Lettrè, que çelle de preposè a un Magazin—mais—la place de Juge de la 16e. Division du Territoire d’Orleans est aussi la plus penible et la plus desagreable de toutes—parceque les ançiens habitans sont quoique bons—excessiv. ignorans et suffisans—parceque les Nouveaux venûs sont sans exceptions ignorans aussi, et ce qui est pire encore, tres mèchans—parcequ’il n’y a pas un seul homme capable de m’aider a faire seulement une Correcte Copie, parceque Nos nouvelles Loix sont jusqu’ici—impropres, incomplettes, et contradictoires avec les anciennes et entre elles mêmes—par quelles Circonstances reunies je perde tout mon tems depuis le Matin jusqu’au soir—sans pouvoir faire du bien au public, et sans pouvoir même voüer un Moment a ma famille—et çependant je suis père de 5 Enfans!—
                  4) L’humeur, que Mr. Dearborn—a prise contre Moi—au Moment ou il resolvoit ma demission—(Je dis humeur—car outre çe, que je pourrois Vous Convaincre par ses Lettres, qui me suivoient de Baltimore a la Nouv. Orleans, que je ne devois pas a m’y attendre du tout, et le service passé, qu’il donne pour Motif principal, etoit fait par le Comis, et ne pouvoit plus se faire aussi peu par mon successeur, que par Moi)— Çette demission m’a toujours causèe beaucoup de tort—peut être, que les suites seront les plus facheuses pour Moi— Je les supporterois avec resignation, pourvû, qu’elles ne m’obligent pas, de quitter le pays dans le quel je suis venû avec tant de sacrifices—pour y mourir. Ce ne seroit en Veritè pas çe que j’aurois meritè pour avoir sur les instances les plus urgentes, avant tant de bonne foi, travaillè avec le Gen. Wilkinson, qui à pris sur lui toute responsabilité aupres du Gouv. General—et pour m’avoir par la chargè de l’inimitiè de tous ses ennemis— Pour les prevenir çes suites facheuses—je suis forcè, de mettre sous Vos Yeux la dernière Lettre de Mr. Dearborn, et ma reponse—et de Vous implorer, de me faire avoir de lui une Resolution favorable conforme a l’offre, que renferme la Conclusion de sa Lettre.
                  5) J’ai eû le plaisir, de recevoir avec Votre Lettre, une de Mon Ancien Ami, le cidevant Directeur helvetique Ochs, connû comme un des principaux savans et hommes d’etat de l’ancien Continent— Elle est dateè du 27 Aout 1806— Il a repris des places dans l’Etat de Bâsle, ou il est: Membre du petit Conseil, du Conseil d’etat, du Collegè des Eglises, de l’Universitè, et des Ecoles—Presid. du tribunal Matrimonial, et Vice Presid. du Collège de Justice et de Police— Il paroit que sa patrie est apres successivement retrouver son ancienne heureuse tranquilitè— Il m’engage beaucoup, de me reunir a mes anciens Amis dans çes parages—
                  6) Je ne puis pas douter, que les Graines d’Estragon, que je Vous ai adressès, ne Vous soyent pas parvenües, sans quoi je Vous en presenterais une repitition.
                  7) Mr. Randolph m’obligeroit infiniment, s’il Vouloit m’envoyer les deux dernières bulletins de Loix du Congress—c’est a dire de 1806 à 7, et de 1807 à 8— Il n’y a pas Moyen de les avoir dans çe territoire, même pas au Gouvernement— Même l’acte Concernant les terres du 3 Mars 1807 n’a pas encore etè legalement publiè—et çependant dans 4 Mois le terme peremptoire sera  .
                  8) J’ose Vous presenter la même demande relat. au Voyage de Mr. Lewis a la Mer pacifique, quand il paroitra—
                  9) J’ai rencontrè dans çette Prairie une espece des petites grenouilles d’arbre dont je n’ai jamais rien lû—d’un beau Verd, avec des taches doreès regulieres sur le dos, avec des bordures doreès autour de leurs Yeux, avec des cuisses et pates argenteès &c. Le tout aussi brillant que possible— Les Connoissez Vous? Si non je tacherois de Vous en envoyer dans un Ver—
                  Je Vous prie de me laisser de tems en tems jouir de la douce Consolation dans mon exil et dans mon hermitage—de recevoir quelques lignes paternelles de Votre Mains—d’offrir mes sincères respects aux membres de Votre famille, que j’ai l’Avantage de Connaitre—et d’agreer toujours gracieusement les profonds homages de Moi et de la Mère de mes enfans.
                  
                     Reibelt. 
                  
                  
                     On prepare a Cotè de Moi un petit objet curieux pour Mme. Randolph qui lui fera plaisir.
                     Votre Jour de Naissance est une des princip. fêtes dans mon hermitage— Daignez de penser aussi a Moi çe jour la
                  
               